DETAILED ACTION
This is an Office action based on Application No. 15/823,710 filed 28 November 2017. Claims 1, 4-8, 11-14, and 21-28 are pending. Claims 2-3, 9-10, and 15-20 are canceled.
Amendments to the claims, filed 9 July 2020, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 19 October 2022 has been entered.


Withdrawn Rejections
The prior art rejections, made of record in the previous Office action, are withdraw due to a further search and reconsideration of the prior art.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4-8, 11-14, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Schumann et al. (US Patent Application Publication No. US 2014/0127501 A1) (Schumann) in view of Dollase et al. (US Patent Application Publication No. US 2015/0037559 A1) (Dollase).

Regarding instant claim 1:
	Schumann discloses a double-sided adhesive tape having a pressure-sensitive adhesive side and a heat-activatable side (paragraph [0001]). Schumann further discloses that the adhesive tape is able to perform sealing functions (paragraph [0084]). Therefore, the double-sided adhesive tape of Schumann is construed to be heat-sealable as required by the claim.
	Schumann further discloses that the double-sided adhesive tape comprises a layer B that is a heat-activatable based a thermoplastic polymer based on a polyolefin or polyolefin mixture (Claims 1 and 9), wherein heat-activatable means that, at relatively high temperatures, the polymer undergoes at least partial melting in order to be able to melt onto the substrate or fuse with the substrate (paragraph [0055]). Schumann teaches that said heat-activatable material, preferably, has a melting temperature of between 140ºC and 180ºC (paragraph [0058]), which is construed to meet the claimed limitation that the hot-melt adhesive is configured for bonding to a substrate at a temperature above 65ºC.
	Schumann further discloses that the double-sided adhesive tape comprises a layer A that is a pressure-sensitive adhesive based on polyacrylate (Claims 1 and 5).
	Schumann further discloses that the layer A is foamed through the use plastic microspheres, also called microballoons, that have a thermoplastic polymer shell (paragraph [0042]).
	Schumann does not explicitly disclose a pressure-sensitive adhesive comprising at least one material selected from an elastomeric material and thermoplastic-elastomeric material comprising a synthetic rubber.
	However, Dollase discloses a pressure-sensitive adhesive comprising at least one poly(meth)acrylate and at least one synthetic rubber (Claim 1). Similar to Schumann, Dollase further discloses that the PSA is foamed by the introduction and subsequent expansion of microballoons having a thermoplastic shell (paragraph [0091]).
	Dollase teaches that the disclosed pressure-sensitive adhesive has a high bond strength even to non-polar substances, and has high shear strength (paragraph [0012]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the pressure-sensitive adhesive composition of Dollase to produce the pressure-sensitive adhesive layer of the double-sided adhesive tape of Schumann. The motivation for doing so would have been that the pressure-sensitive adhesive of Dollase has a high bond strength even to non-polar substances and has high shear strength. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Dollase with Schumann to obtain the invention as specified by the instant claims.

Regarding instant claim 4:
	Schumann further discloses that the polyacrylate PSAs include tackifying resins (paragraph [0054]).
	Similarly, Dollase further discloses that the pressure-sensitive adhesive includes at least one tackifier compatible with the poly(meth)acrylates (paragraph [0013]).

Regarding instant claims 5-7:
	Schumann in view of Dollase does not explicitly disclose the adhesive tape having the requisite properties of maximum peeling force and workload as recited by the instant claims.
	However, Applicant requires the inventive pressure-sensitive adhesive be prepared from monomers including acrylic and methacrylic esters having alkyl groups consisting of 4 to 14 carbon atoms; monomers having functional groups such as acrylic acid, itaconic acid, and those having hydroxyl groups (Specification at pages 8-9 paragraphs [0047-0050]).
	Similarly, Dollase discloses that the poly(meth)acrylate used to form the pressure-sensitive adhesive comprises acrylic esters and/or methacrylic esters having alkyl groups of 4 to 14 carbon atoms (paragraphs [0023-0025) and comonomers inclusive of acrylic acid, itaconic acid, and those having hydroxyl groups (paragraph [0026; 0030-0032]).
	Applicant further requires that the elastomeric and thermoplastic elastomers in the PSA layer are block copolymers having A and B sections, wherein the A section is a vinyl aromatic selected from polystyrene, and the B sections are selected from butadiene, isoprene, and ethyl butadiene (Specification at pages 17-18, paragraphs [0078-0082]).
	Similarly, Dollase discloses that the synthetic rubber present in the PSA of the invention is a block copolymer having A and B blocks, wherein the A blocks are a polymer formed from at least one vinylaromatic inclusive of styrene, and the B blocks are ae formed from conjugated dienes having 4 to 18 carbon atoms inclusive of butadiene, isoprene, and ethyl butadiene (paragraphs [0061-0064; 0069; 0071]).
	Applicant further requires that the hot melt adhesive is a polyolefin layer, wherein the polyolefin layer is selected from polyethylene, polypropylene, ethylene-propylene copolymers, and mixtures thereof (Specification at page 5, paragraph [0032]).
	Similarly, Schumann discloses that the layer B is based on a thermoplastic polymer inclusive of polyolefins selected from ethylene-propylene copolymers (paragraph [0057]).
	Therefore, the prior art combination necessarily encompasses within its scope an embodiment that is substantially identical to that of claims and Applicant’s intended invention, and one of ordinary skill in the art would readily conclude the encompassed embodiment must have the same properties as the claimed invention (i.e., the claimed maximum peeling force and work load). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 8:
	Schumann discloses a double-sided adhesive tape having a pressure-sensitive adhesive side and a heat-activatable side (paragraph [0001]). Schumann further discloses that the adhesive tape is able to perform sealing functions (paragraph [0084]). Therefore, the double-sided adhesive tape of Schumann is construed to be heat-sealable as required by the claim.
	Schumann further discloses that the double-sided adhesive tape comprises a layer B that is a heat-activatable based a thermoplastic polymer based on a polyolefin or polyolefin mixture (Claims 1 and 9), wherein heat-activatable means that, at relatively high temperatures, the polymer undergoes at least partial melting in order to be able to melt onto the substrate or fuse with the substrate (paragraph [0055]). Schumann teaches that said heat-activatable material, preferably, has a melting temperature of between 140ºC and 180ºC (paragraph [0058]), which is construed to meet the claimed limitation that the hot-melt adhesive is configured for bonding to a substrate at a temperature above 65ºC.
	Schumann further discloses that the double-sided adhesive tape comprises a layer A that is a pressure-sensitive adhesive based on polyacrylate (Claims 1 and 5).
	Schumann further discloses that the layer A is foamed through the use plastic microspheres, also called microballoons, that have a thermoplastic polymer shell (paragraph [0042]).
	Schumann does not explicitly disclose a pressure-sensitive adhesive comprising at least one material selected from an elastomeric material and thermoplastic-elastomeric material comprising a synthetic rubber.
	Schumann further discloses that the surface of layer A that is in direct contact with layer B is corona pre-treated in an atmosphere of carbon dioxide (Claim 1).
	However, Dollase discloses a pressure-sensitive adhesive comprising at least one poly(meth)acrylate and at least one synthetic rubber (Claim 1). Similar to Schumann, Dollase further discloses that the PSA is foamed by the introduction and subsequent expansion of microballoons having a thermoplastic shell (paragraph [0091]).
	Dollase teaches that the disclosed pressure-sensitive adhesive has a high bond strength even to non-polar substances, and has high shear strength (paragraph [0012]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the pressure-sensitive adhesive composition of Dollase to produce the pressure-sensitive adhesive layer of the double-sided adhesive tape of Schumann. The motivation for doing so would have been that the pressure-sensitive adhesive of Dollase has a high bond strength even to non-polar substances and has high shear strength. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Dollase with Schumann to obtain the invention as specified by the instant claims.

Regarding instant claim 11:
	Schumann further discloses that the polyacrylate PSAs include tackifying resins (paragraph [0054]).
	Similarly, Dollase further discloses that the pressure-sensitive adhesive includes at least one tackifier compatible with the poly(meth)acrylates (paragraph [0013]).

Regarding instant claims 12-14: Schumann in view of Dollase does not explicitly disclose the adhesive tape having the requisite properties of maximum peeling force and workload as recited by the instant claims.
	However, Applicant requires the inventive pressure-sensitive adhesive be prepared from monomers including acrylic and methacrylic esters having alkyl groups consisting of 4 to 14 carbon atoms; monomers having functional groups such as acrylic acid, itaconic acid, and those having hydroxyl groups (Specification at pages 8-9 paragraphs [0047-0050]).
	Similarly, Dollase discloses that the poly(meth)acrylate used to form the pressure-sensitive adhesive comprises acrylic esters and/or methacrylic esters having alkyl groups of 4 to 14 carbon atoms (paragraphs [0023-0025) and comonomers inclusive of acrylic acid, itaconic acid, and those having hydroxyl groups (paragraph [0026; 0030-0032]).
	Applicant further requires that the elastomeric and thermoplastic elastomers in the PSA layer are block copolymers having A and B sections, wherein the A section is a vinyl aromatic selected from polystyrene, and the B sections are selected from butadiene, isoprene, and ethyl butadiene (Specification at pages 17-18, paragraphs [0078-0082]).
	Similarly, Dollase discloses that the synthetic rubber present in the PSA of the invention is a block copolymer having A and B blocks, wherein the A blocks are a polymer formed from at least one vinylaromatic inclusive of styrene, and the B blocks are ae formed from conjugated dienes having 4 to 18 carbon atoms inclusive of butadiene, isoprene, and ethyl butadiene (paragraphs [0061-0064; 0069; 0071]).
	Applicant further requires that the hot melt adhesive is a polyolefin layer, wherein the polyolefin layer is selected from polyethylene, polypropylene, ethylene-propylene copolymers, and mixtures thereof (Specification at page 5, paragraph [0032]).
	Similarly, Schumann discloses that the layer B is based on a thermoplastic polymer inclusive of polyolefins selected from ethylene-propylene copolymers (paragraph [0057]).
	Therefore, the prior art combination necessarily encompasses within its scope an embodiment that is substantially identical to that of claims and Applicant’s intended invention, and one of ordinary skill in the art would readily conclude the encompassed embodiment must have the same properties as the claimed invention (i.e., the claimed maximum peeling force and work load). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claims 21-22, Dollase further discloses that the pressure-sensitive adhesive comprises 30-65 wt.% of at least one poly(meth)acrylate; 5-20 wt.% of at least one synthetic rubber; and 7 to 28 wt.% of a tackifier compatible with the poly(meth)acrylates (paragraph [0013; 0077]). It is noted that the amounts overlap and/or include the ranges recited by the instant claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claims 23-24, Schumann further teaches that said heat-activatable material, preferably, has  melting temperature of between 140ºC and 180ºC (paragraph [0058]), which is construed to meet the claimed limitation of the hot-melt adhesive configured for bonding to a substrate at a temperature within 140ºC to 180ºC.

Regarding instant claim 25:
	Schumann discloses a double-sided adhesive tape having a pressure-sensitive adhesive side and a heat-activatable side (paragraph [0001]). Schumann further discloses that the adhesive tape is able to perform sealing functions (paragraph [0084]). Therefore, the double-sided adhesive tape of Schumann is construed to be heat-sealable as required by the claim.
	Schumann further discloses that the double-sided adhesive tape comprises a layer B that is a heat-activatable based a thermoplastic polymer based on a polyolefin or polyolefin mixture (Claims 1 and 9), wherein heat-activatable means that, at relatively high temperatures, the polymer  undergoes at least partial melting in order to be able to melt onto the substrate or fuse with the substrate (paragraph [0055]). Schumann teaches that said heat-activatable material, preferably, has  melting temperature of between 140ºC and 180ºC (paragraph [0058]), which is construed to meet the claimed limitation that the hot-melt adhesive is configured for bonding to a substrate at a temperature above 65ºC.
	Schumann further discloses that the double-sided adhesive tape comprises a layer A that is a pressure-sensitive adhesive based on polyacrylate (Claims 1 and 5).
	Schumann does not explicitly disclose a pressure-sensitive adhesive comprising at least one material selected from an elastomeric material and thermoplastic-elastomeric material comprising a synthetic rubber.
	However, Dollase discloses a pressure-sensitive adhesive comprising at least one poly(meth)acrylate and at least one synthetic rubber (Claim 1). Similar to Schumann, Dollase further discloses that the PSA is foamed by the introduction and subsequent expansion of microballoons having a thermoplastic shell (paragraph [0091]).
	Dollase teaches that the disclosed pressure-sensitive adhesive has a high bond strength even to non-polar substances, and has high shear strength (paragraph [0012]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the pressure-sensitive adhesive composition of Dollase to produce the pressure-sensitive adhesive layer of the double-sided adhesive tape of Schumann. The motivation for doing so would have been that the pressure-sensitive adhesive of Dollase has a high bond strength even to non-polar substances and has high shear strength. Furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Therefore, it would have been obvious to combine Dollase with Schumann to obtain the invention as specified by the instant claims.

Regarding instant claim 26, Schumann further teaches that said heat-activatable material, preferably, has  melting temperature of between 140ºC and 180ºC (paragraph [0058]), which is construed to meet the claimed limitation of the hot-melt adhesive configured for bonding to a substrate at a temperature within 140ºC to 180ºC.

Regarding instant claim 27, Schumann further discloses  that the layer B is based on a thermoplastic polymer inclusive of polyolefins selected from ethylene-propylene copolymers and mixtures of ethylene-propylene copolymers and other polyolefins (paragraph [0057]).

Regarding instant claim 28:
	Dollase further discloses that the pressure-sensitive adhesive comprises 30-65 wt.% of at least one poly(meth)acrylate; 5-20 wt.% of at least one synthetic rubber; and 7 to 28 wt.% of a tackifier compatible with the poly(meth)acrylates (paragraph [0013; 0077]). It is noted that the amounts overlap and/or include the ranges recited by the instant claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Dollase further discloses that the weight average molecular weight of the polyacrylates is preferably in a range from 20,000 to 2,000,000 g/mol (paragraph [0042]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Dollase further discloses that the polyacrylates have a narrow molecular weight distribution range (polydispersity PD < 4) (paragraph [0047]).
	Dollase further discloses that the density of the foamed PSA, which is construed to include the polyacrylate, has a density of particularly 400 to 800 kg/m3 (paragraph [0096]).

Regarding instant claim 29:
	Dollase further discloses that the synthetic rubber is preferably a block copolymer having an A-B, A-B-A, (A-B)nX or (A-B-A)nX construction in which the blocks A are independently of one another a polystyrene; the blocks B are independently of one another a polybutadiene; X is a residue of a coupling reagent or initiator; and n is an integer ≥ 2 (paragraphs [0062-0072).

Regarding instant claim 30:
	Schumann further discloses that the layer A is foamed through the use plastic microspheres, also called microballoons, that have a thermoplastic polymer shell (paragraph [0042]).
	Schumann further discloses that the surface of layer A that is in direct contact with layer B is corona pre-treated in an atmosphere of carbon dioxide (Claim 1).

Answers to Applicant’s Arguments
In response to Applicant’s amendments, the previous grounds of rejection are withdrawn and replaced by new grounds of rejection. Applicant’s arguments are moot as they are drawn to withdrawn rejections.


Conclusion 
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Patnode et al. (US Patent No. 6,063,838) discloses blended pressure-sensitive adhesives (Title) comprising acrylic pressure-sensitive adhesives comprising tackifiers (col. 7, lines 14-34), wherein the acrylic pressure-sensitive adhesive is present in an amount of at least 40 weight percent (Claim 1); and at least one material selected from a thermoplastic material, thermoplastic elastomeric material and an elastomeric material in an amount of 2-70 weight percent (col. 8, lines 25-43), wherein the elastomeric material is inclusive of synthetic rubber (col. 9, lines 5-13).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        11/21/22